Citation Nr: 1144200	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-32 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a sinus condition and if so, whether entitlement to service connection is warranted.

2.  Entitlement to service connection for a cervical spine disorder, claimed as cervical spondylitis.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee.

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee with crepitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's brother


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from March 1972 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In September 2011 a Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The issues of entitlement to service connection for a sinus condition, entitlement to service connection for a cervical spine condition, entitlement to service connection for an acquired psychiatric condition, entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee with crepitus, and entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An April 1997 rating decision that denied service connection for a sinus condition on the basis that there has been no new and material evidence submitted that warranted reopening the Veteran's claims for service-connected, was not appealed.  

2.  Evidence added to the record since the final April 1997 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a sinus condition.  


CONCLUSIONS OF LAW

1.  The April 1997 rating decision denying reopening of a claim for service connection for a sinus condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a sinus condition has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a sinus condition is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

New and material evidence

In a rating decision dated in September 1992, the RO denied service connection for a sinus condition finding that there is no diagnosis in service treatment records (STRs) of a sinus condition.  The RO provided the Veteran with notice of the rating decision and of his appeal rights in December 1992.  The Veteran submitted a claim with additional evidence in February 1996, which the RO determined in April 1997  was not new and material evidence sufficient to reopen his claim.  Notice of the decision and of his appellate rights was provided in April 1997.  A notice of disagreement was not filed nor was new and material evidence received within one year showing linking his current sinus disease to service, and the decision became final.  38 C.F.R. §§ 3.104, 3.156(b).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156(a).  

The Veteran filed a claim to reopen in April 2007.  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In this case, the Veteran's current claim for service connection for a sinus condition is based on the same factual basis as the previously claimed sinus condition, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the April 1997 rating decision included the Veteran's service treatment records (STRs).  STRs showed complaints of and treatment for recurring drip, congestion, upper respiratory infections, and allergies.  An April 1992 triage note diagnosed the Veteran with a sinus problem.  A May 1992 record showed that the Veteran exhibited drainage with no clear diagnosis.  During a March 1997 VA examination the Veteran reported a sinus operation in 1995.  Private medical records diagnosed the Veteran with sinusitis and chronic sinusitis.

The evidence submitted since the April 1997 RO decision denying reopening includes the Veteran's September 2011 Board hearing testimony.  The Veteran testified that he suffered from sinus problems in service and that these symptoms continued thereafter.  He testified that he continues to have problems with his sinuses.  

The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  The Veteran's hearing testimony is not cumulative and raises the possibility that the Veteran's current sinus condition is related to symptoms that the Veteran reported started in service and continued thereafter.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Upon so doing the Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  Id.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 





ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for a sinus condition is granted and, to that extent only, the appeal is granted.


REMAND

Sinusitis

Having reopened the Veteran's claim for service connection for a sinus condition, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claims for service connection must be remanded for further evidentiary development. 

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination but service treatment records include references to relevant symptoms, the Veteran has reported continuity of symptomatology and VA records show the Veteran has been treated for sinus complaints.  The Veteran should thus be accorded a VA examination to address the etiology of any sinus disorder present. 




Cervical spine

The Veteran also seeks service connection for a cervical spine condition, claimed as cervical spondylitis.  He avers that he has been receiving treatment through private physicians for his cervical spine since separation of service.  

VA medical records show diagnoses of cervical radiculopathy.  Private medical records include diagnoses of spondylosis and mild degenerative joint disease.  

In March 2009 the Veteran was accorded a compensation and pension (C&P) joints examination.  During the examination the Veteran reported that he underwent a C3 to C4 anterior cervical diskectomy and fusion in September 2006.  The diagnosis was residuals of cervical myelopathy, moderate with continued balance problems.  The examiner found no evidence of residual pain.  The examiner did not address the Veteran's current cervical spine symptoms in relation to his complaints of neck pain in service.  Therefore, the examination was insufficient.  

In an April 2009 C&P neurology examination, the examiner found that the Veteran had a history of cervical myelopathy with decompression of cervical stenosis.  However, the examiner did not address the Veteran's current cervical spine symptoms in relation to his complaints of neck pain in service.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  As the March 2009 and April 2009 examinations were inadequate, the Veteran should be accorded a new C&P examination.  See Barr, supra; Green supra; Caffrey, supra.  

PTSD

The evidence shows that the Veteran has been diagnosed with multiple psychiatric disorders, including PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Veteran avers that he was affected by the death of a friend who was killed when his Humvee ran over an improvised explosive device (IED).  He also reported that he was involved in the Haitian refugee crisis and witnessed criminal activity of men raping women.  On remand, the Veteran's service personnel records should be obtained as they may contain relevant information pertaining to his duties in service.  

Since the issuance of the November 2007 rating decision, VA has amended the regulations pertaining to PTSD.  Specifically, prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

In March 2009 the Veteran was accorded a C&P mental disorders examination.  During the examination the Veteran reported that he had intrusive memories of his friend that he lost while in combat and intrusive ruminations about his brother who joined the military because of him and was hurt in Saudi Arabia.  He also reported that he was exposed to bombs and had to flee for his life.  He reported that he witnessed some incidences in Guantanamo Bay in 1991.  The diagnosis was PTSD.  The examiner did not note which of the Veteran's reported stressful events she used to determine the Veteran's diagnosis of PTSD.  Moreover, the March 2009 VA examiner detailed the Veteran's psychiatric history using an electronic review of the Veteran's VA Medical Center dating from August 2005.  However, VA records dated prior to 2006 have not been associated with the claims folder.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  As the March 2009 examination was inadequate, the Veteran should be accorded a new C&P examination.  See Barr, supra; Green supra; Caffrey, supra.  

Knees

In a rating decision dated in January 2009, a temporary disability rating of 100 was granted for the left knee with crepitus effective from September 19, 2008.  The RO then continued the 10 percent rating effective from January 1, 2009.  The Veteran asserts that a higher rating is warranted.  

During the September 2011 Board hearing, the Veteran testified that he suffered from instability of the knee and that he has fallen due to his knees giving out.  

The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As the Veteran's last VA examination was in March 2009 and the Veteran contends that his knee disabilities have increased in severity since that examination, another VA examination is warranted at this time.  

Records

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  The March 2009 VA examiner detailed the Veteran's psychiatric history using an electronic review of the Veteran's VA Medical Center records.  The earliest VA medical records contained in the Veteran's file date to June 2, 2006, however, she referenced his first visit for psychiatric care was in August 2005.  Accordingly, the RO should associate with the claims folder VA Medical Center records pertaining to the Veteran from August 2005 to June 2, 2006, and from December 21, 2010.  In addition, the Veteran indicated that he had an operation on his sinuses in 1995 by Dr. Bedford.  A review of the Veteran's file indicates that the records of this operation are not included in the Veteran's file.  Furthermore, it is noted that the Veteran authorized the release of records of Dr. Pratt, dating from 1999 to 2007, to VA.  When the RO attempted to obtain the records, the reply from the Memphis Spine Center in June 2007 was that the Veteran had not been seen at the Memphis Spine Center, which opened December 1, 2004, and that OrthoMemphis should be contacted for medical records dated prior to December 1, 2004.  It was further explained that Dr. Pratt was not able to take any records from OrthoMemphis when he left in October 2004.  It appears that the Veteran has submitted records from the Orthopedic Clinic in Memphis dated in 1999 and 2000.  To the extent that it is unclear if there are any additional records that have not yet been submitted, the Veteran should again be requested to provide or authorize VA to obtain such records.   

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran to provide or identify any medical records pertaining to his claims that are not already associated with the claims folder, to include records from Drs. Bedford, Klein, and Pratt.  Then attempt to obtain any identified records, provided that the necessary authorization forms are completed.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).    

2.  Associate with the record VA medical treatment records pertaining to the Veteran dating from August 2005 to June 2, 2006, and from December 21, 2010.  

3.  Request through the appropriate agency the Veteran's complete service personnel file.  

4.  After the previous steps are completed, the RO should schedule the Veteran for an examination with regard to his claim for service connection for a sinus condition.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any current disability shown with respect to the sinuses either began in or is related to active military service.  In that regard, the examiner's attention is directed to the Veteran's reports of continuity of symptomatology.  The examiner must provide a complete rationale for the opinion.

5.  Schedule the Veteran for a VA spine examination to determine the nature, extent, onset and etiology of any cervical spine disorder found to be present.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that said disorder is related to active military service.  The examiner is also specifically asked to render an opinion as to whether any current cervical spine condition is related to or is a continuation of the cervical spine condition he was treated for in service.  In that regard, the examiner's attention is directed to the neck complaints in service as well as the Veteran's statements that he has been receiving treatment for his cervical spine condition since separation of service (see September 2011 Board hearing testimony, pages 13-18).  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The rationale for all opinions expressed should be provided in a legible report.  All indicated tests must be performed, and all findings reported in detail.  

6.  Schedule the Veteran for an appropriate examination regarding his claim for service connection for an acquired psychiatric disorder, to include PTSD.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to set forth the diagnosis for all psychiatric disorders found and opine as to whether any diagnosed condition at least as likely as not (50 percent probability or greater) began in or is related to his active service, including service in Southeast Asia.  In that regard, the examiner's attention is directed to medical records indicating diagnoses of PTSD, chronic adjustment disorder, and depression and the Veteran's statements as to stressors in service and whether the stressors resulted in a psychiatric disorder.  The examiner should reconcile the diagnosis or diagnoses found on examination with the diagnoses of record.  

Regarding PTSD, as the Veteran reports that a stressor includes his fear of hostile military or terrorist activity, the examiner should opine as to whether the reported stressor is adequate to support a diagnosis of PTSD.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f), as amended by 75 Fed. Reg. 41092 (July 15, 2010).  A complete rationale for the examiner's opinions must be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims folder was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

7.  Schedule the Veteran for the appropriate examination for joint disorders.  The report of examination should include a detailed account of all manifestations of the service-connected left knee and right knee disabilities and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), to include any additional limitation of motion due to pain or on flare-ups.  To the extent possible, the additional range of motion lost due to any of the above should be set forth in the report.  The examiner is also asked to assess whether the Veteran has lateral instability or recurrent subluxation for each knee and if so whether it is slight, moderate or severe in degree.  The examiner should indicate what tests were conducted to assess whether or not there is lateral instability.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

8.  Ensure that the information provided in the examination reports satisfy the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


